Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a device for disinfecting equipment, classified in A61L2/24.
II. Claims 18-20, drawn to a method for disinfecting equipment, classified in A61L2/02.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process such as a method of sterilizing a fluid or edible material/matter.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence 

During a telephone conversation with Timothy Murphy on January 13, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statement filed 3/30/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 1-17 are objected to because of the following informalities: in line 4 of Claim 1, insert --and-- after “chamber;”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, it is not clear whether “an ultraviolet (UV) light configured to emit UV light…” is attempting to set forth a structure as this same term/language is used to describe the radiation (i.e. UV light) that is emitted by the structure.
In Claim 10, it is not clear whether “the controller is configured to…activate the blower for a third period of time” as the blower is already in the activated state through the second period of time and the limitation merely indicates that only the heater is deactivated after the second period of time.
In Claim 17, it is not clear what additional structural feature the claim is attempting to further limit as the claim merely sets forth a limitation regarding a content within an apparatus (see MPEP §2115).

The claims of this CIP application has an effective filing date of 3/30/2020 as the limitations (i.e. particularly the feature of ozone generator) do not find support in the prior filed related applications.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guerrero (10874756).
As to Claims 1-2, Guerrero (‘756) discloses a device (100) for disinfecting equipment, comprising: 
a chamber (within 102 where 110A and 110 B are located) (see Figure 1); 
an ultraviolet (UV) light (106A, 106B, 106C) configured to emit UV light within the chamber (within 102 where 110A and 110 B are located) (see Figure 1); 
an ozone generator (130) configured to generate ozone within the chamber (within 102 where 110A and 110 B are located) (see Figure 1); and
a control unit (135) capable of activating the UV light () and the ozone generator (130) simultaneously for a first period of time (see Col. 7 lines 56-62) capable of being 7 minutes.
	As to Claims 3-4, Guerrero (‘756) discloses that the UV light (106A-106C) emits UV-C light (see Col. 6 lines 53-55, Col. 12 lines 17-24) at a wavelength capable of being 254 nm (see Col. 7 lines 16-20, Col. 9 line 28).
As to Claim 6, Guerrero (‘756) discloses the device (100) further comprises a blower (117) (see Figure 1), the control unit (135) configured to activate the blower (117) for the first period of time (see Col. 5 lines 48-50).
.

Claim(s) 1-6 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnes (8048370).
As to Claims 1-2, Barnes (‘370) discloses a device (see Figures 1-7) for disinfecting equipment (5), comprising: 
a chamber (within 1 and/or 4) (see Figures 1-2 and 6-6A); 
an ultraviolet (UV) light (12) configured to emit UV light within the chamber (within 4) (see Figures 1-2); 
an ozone generator (10) configured to generate ozone within the chamber (within 4) (see Figures 1-2); and
a control unit (22, 24) configured to activate the UV light (12) and the ozone generator (10) simultaneously for a first period of time (see entire document, particularly Figures 1-3, 5 and 7, Col. 11 lines 5-8, Col. 13 lines 56-65) capable of being 7 minutes.
	As to Claims 3-4, Barnes (‘370) discloses that the UV light (12) emits UV-C light at a wavelength of 254 nm (see entire document, particularly Col. 10 lines 9-13).
	As to Claim 5, Barnes (‘370) discloses that the UV light (12) includes a 13 Watt UV-C bulb (i.e. the lamps exemplified in Col. 10 lines 9-14).
As to Claim 6, Barnes (‘370) discloses the device further comprises a blower (18, 20) (see Figures 1-2, 5 and 7), the control unit (22, 24) configured to activate the blower (18, 20) for the first period of time (see entire document, particularly Figures 5 and 7, Col. 13 lines 56-65).
.

Claim(s) 1-4, 6-7 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshi (20080159907).
As to Claims 1-2, Joshi (‘907) discloses a device (see Figures 1-9) for disinfecting equipment, comprising: 
a chamber (within 144) (see Figure 8); 
an ultraviolet (UV) light (186) configured to emit UV light within the chamber (within 144) (see Figure 8); 
an ozone generator (180) configured to generate ozone within the chamber (within 144) (see Figure 8); and
a control unit (136) configured to activate the UV light (186) and the ozone generator (180) simultaneously for a first period of time (see entire document, particularly p. 2 [0026] – last 3 lines, p. 3 [0032] – lines 6-9) capable of being 7 minutes.
	As to Claims 3-4, Joshi (‘907) discloses that the UV light (186) emits UV-C light at a wavelength of 254 nm (see entire document, particularly p. 2 [0026] – 8th line from the bottom).
As to Claim 6, Joshi (‘907) discloses the device further comprises a blower (150) (see Figure 8), the control unit (136) configured to activate the blower (150) for the first period of time (see entire document, particularly p. 3 [0030] – lines 2-3).
As to Claim 7, Joshi (‘907) discloses the device further comprises a heater (185); and 

As to Claim 17, no patentable weight is given to the limitation as it is directed to a content within the apparatus (see MPEP §2115).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Arts (7326387). 
	As to Claims 1-2, Arts (‘387) discloses a device (10) for disinfecting equipment, comprising: 
a chamber (within 14); 

an ozone generator (59) configured to generate ozone within the chamber (within 14) (see Figure 5); and
a control unit (61, 62, 66) capable of activating the UV light and the ozone generator simultaneously for a first period of time capable of being 7 minutes (via 55 and 66, 73a, 73b, 73c - see Figure 7).
	As to Claims 3-4, Arts (‘387) discloses that the UV light emits UV-C light at a wavelength capable of being 254 nm (see entire document, particularly Col. 7 lines 16-20, Col. 9 line 28).
As to Claim 6, Arts (‘387) discloses the device (10) further comprises a blower (32), the control unit (61, 62, 66) capable of activating the blower (32) for the first period of time (via 55, 61, 66, 73d - see Figure 7).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerrero (10874756) or Joshi (20080159907) or Arts (7326387) as applied to claim 2 above, and further in view of Sumi (20070093387).
Guerrero (‘756) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(2).
Joshi (‘907) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(1).
Arts (‘387) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(1) or 103.

Thus, Claim 5 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Guerrero (‘756) or Joshi (‘907) or Arts (‘387), and Sumi (‘387).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (20080159907).
Joshi (‘907) is relied upon for disclosure described in the rejection of claim 7 under 35 U.S.C. 102(a)(1).
While Joshi (‘907) discloses that the control unit (136) is configured to activate the heater (185) to raise a temperature of the chamber for the second period of time (see rejection of claim 7 above), Joshi (‘907) does not appears to specifically teach that the temperature is raised to a predetermined temperature and that the chamber is maintained at the predetermined temperature. However, it would have been obvious and well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to operate the heater so as to raise the temperature to a predetermined temperature that is optimal for ozone conversion in the device of .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Guerrero (10874756) or Barnes (8048370) or Joshi (20080159907) or Arts (7326387).
Guerrero (‘756) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(2).
Barnes (‘370) or Joshi (‘907) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(1).
Arts (‘387) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(1) or 103.
While neither Guerrero (‘756) or Barnes (‘370) or Joshi (‘907) nor Arts (‘387) appears to specifically teach that the chamber has a volume of 7.5 cubic feet, it would have been obvious and well within the purview of one of ordinary skill in the art before he effective filing date of the claimed invention to provide any desired size/volume for the chamber such as 7.5 cubic feet in the device of  Guerrero or Barnes or Joshi or Arts as a matter of choice in order to process desired quantity/amount of material within the device. Only the expected results would be attained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799